DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 2/26/21, all requested changes, if any, to the claims have been entered.  Claims 21-37 were previously and are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,586,379 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the pending double patenting rejections are herein withdrawn.

Allowable Subject Matter
Claims 21-37 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, and similarly independent claims 29 and 37, none of the prior art teach or fairly suggests the limitation “displaying, in a user interface, a visual indicator that distinguishes a first portion of the three-dimensional model that has been completed based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON W CARTER/Primary Examiner, Art Unit 2665